     Case 2:18-cv-00442-JCM-PAL Document 106 Filed 10/05/18 Page 1 of 3



 1    MICHAEL F. LYNCH (NV SBN 8555)
      Michael@LynchLawPractice.com
 2    LYNCH LAW PRACTICE, PLLC
      3613 S. Eastern Ave.
 3    Las Vegas, Nevada 89169
      Telephone: (702) 684-6000
 4    Facsimile: (702) 543-3279

 5
      CHRISTOPHER D. SULLIVAN (CA SBN 148083)
 6    csullivan@diamondmccarthy.com
      Pro Hac Vice
 7    LESLEY ANNE HAWES (CA SBN 117101))
      lhawes@diamondmccarthy.com
 8    Pro Hac Vice
      DIAMOND MCCARTHY LLP
 9    150 California Street, Suite 2200
      San Francisco, California 94111
10    Telephone:     415.692-5200
      Facsimile:     415.263-9200
11
      Attorneys for Receiver
12    ROBB EVANS & ASSOCIATES LLC

13
                                UNITED STATES DISTRICT COURT
14
                                      DISTRICT OF NEVADA
15
      FEDERAL TRADE COMMISSION,              Case No.: 2:18-cv-00442-JCM-PAL
16
                         Plaintiff,
17                                           STIPULATION AND ORDER EXTENDING
            v.                               DEADLINE FOR RECEIVER TO FILE
18                                           RESPONSE TO COMPLAINT-IN-
      AWS, LLC, a Nevada limited liability   INTERVENTION
19    company; ADAMS CONSULTING,
      LLC, a California limited liability
20    company; FBA DISTRIBUTORS, LLC,
      a Massachusetts limited liability
21    company; FBA STORES, LLC, a
      Nevada limited liability company;
22    GLOBAL MARKETING SERVICES
      L.L.C., a Nevada limited liability
23    company; INFO PROS, LLC, a Nevada
      limited liability company; ONLINE
24    AUCTION LEARNING CENTER, INC.,
      a Massachusetts corporation; ONLINE
25    AUCTION LEARNING CENTER, INC.,
      a Nevada corporation; CHRISTOPHER
26    F. BOWSER, individually and as an
      officer of FBA DISTRIBUTORS, LLC,
27    FBA STORES, LLC, INFO
      SOLUTIONS, LLC, ONLINE
28    AUCTION LEARNING CENTER, INC.
30

31
     Case 2:18-cv-00442-JCM-PAL Document 106 Filed 10/05/18 Page 2 of 3



 1    and ONLINE AUCTION LEARNING
      CENTER, INC.; ADAM S. BOWSER,
 2    individually and as an officer of AWS,
      LLC, FBA DISTRIBUTORS, LLC, FBA
 3    STORES, LLC, INFO SOLUTIONS,
      LLC, ONLINE AUCTION LEARNING
 4    CENTER, INC. and ONLINE
      AUCTION LEARNING CENTER,
 5    INC.; JODY L. MARSHALL,
      individually and as an officer of INFO
 6    PROS, LLC and INFO SOLUTIONS,
      LLC; and JEFFERY A. GOMEZ, a/k/a
 7    JEFF ADAMS or JEFF ADAM,
      individually and as an officer of ADAMS
 8    CONSULTING, LLC and GLOBAL
      MARKETING SERVICES
 9    L.L.C.,
10                          Defendants.

11

12           Intervening Party Bank of America (“Bank”) and Robb Evans & Associates LLC as

13    Receiver, by and through their respective counsel of record, hereby stipulate and agree as follows:

14           1.      On September 27, 2018, the Court entered the order on the Stipulation and Order

15    Allowing Bank of America to Intervene and File Complaint-in-Intervention, ECF No. 96

16    (“Intervention Order”).

17           2.      Pursuant to the Intervention Order, Bank of America filed its Complaint-in-

18    Intervention, ECF No. 97.

19           3.      Pursuant to the Intervention Order, the Bank and the Federal Trade Commission

20    (“FTC”) stipulated and agreed to waive service of process of the summons and Complaint-in-

21    Intervention and agreed that the FTC shall have sixty days from the date of the Intervention Order

22    to answer or otherwise plead, including making a motion under FRCP 12, in response to the

23    Complaint-in-Intervention.

24           4.      The Bank and the Receiver agree that the Receiver waives service of process of

25    the summons and Complaint-in-Intervention, and that the Receiver shall also have sixty (60) days

26    //

27    //

28    //

30
                                                       2
31
     Case 2:18-cv-00442-JCM-PAL Document 106 Filed 10/05/18 Page 3 of 3



 1    from the date of the Intervention Order to answer or otherwise plead, including making a motion

 2    under FRCP 12, in response to the Complaint-in-Intervention.

 3    IT IS SO STIPULATED.

 4
      DATED: October 4, 2018                               DATED October 4, 2018
 5

 6
       /s/ Robert J. Cassity                         By:    /s/ Michael F. Lynch
 7    Lars K. Evensen, Esq. (NV Bar No. 8061)              Michael F. Lynch (NV SBN 8555)
      Robert J. Cassity, Esq. (NV Bar No. 9779)            LYNCH LAW PRACTICE, PLLC
 8    HOLLAND & HART LLP                                   3613 S. Eastern Ave.
      9555 Hillwood Drive, 2nd Floor                       Las Vegas, Nevada 89169
 9    Las Vegas, NV 89134
                                                           Christopher D. Sullivan (Pro Hac Vice)
10    Thomas E. Pontes, Esq. (Pro Hac Vice)                Lesley Anne Hawes (Pro Hac Vice)
      John D. Bowen, Esq. (Pro Hac Vice)                   DIAMOND MCCARTHY LLP
11    WYNN & WYNN, P.C.                                    150 California Street, Suite 2200
      90 New State Highway                                 San Francisco, California 94111
12    Raynham, MA 02767
13    Attorneys for Intervening Party, Bank of             Attorneys for Receiver Robb Evans &
      America, N.A.                                        Associates LLC
14

15

16

17                                                     IT IS SO ORDERED:
18

19
                                                       UNITED STATES MAGISTRATE JUDGE
20
                                                       DATED:     October 11, 2018
21

22

23

24

25

26
27

28

30
                                                      3
31
